DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on 2/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted June 19, 2020, has been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1-2, 6-11, 20 rejected under 35 U.S.C. 103 as being unpatentable over Murata US PG Publication 2010/006061 in view of Renn US PG Publication 2016/0072103.
Regarding Claim 1, Murata teaches a battery apparatus for an electrically driven vehicle (para 0040) having at least one battery module 1 comprising a plurality of individual battery cells 20a, wherein the at least one battery module 1 has a module housing that is at least partly filled with temperature-regulating (cooling) liquid 4 to regulate a temperature of the battery cells 20a and has a primary sealing apparatus (upper case) 12 to prevent leakage of the temperature-regulating liquid 4 from the module housing (see Figs and para 0040, 0044). Murata does not teach wherein the battery module is accommodated in a module space of an enveloping housing which has a secondary sealing apparatus to prevent leakage of temperature-regulating liquid from the enveloping housing. However, Renn discloses a battery apparatus 10) and the airtight (and therefore liquid-tight/sealed) outer case 12, between which a gas is injected for protection against ignition when electrical discharge occurs (see Figs 1-2 and paras 0013-0022).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide the battery apparatus of Murata with the outer casing of Renn in order to provide protection against ignition when electrical discharge occurs by providing a protective layer of inert gas in the sealed outer casing, and in doing so, the combined invention would have a battery module housing containing cooling liquid to regulate a temperature of battery cells and having a primary sealing apparatus to prevent leakage of cooling liquid, and the module housing would be accommodated in a module space inside a sealed outer case (enveloping housing) and would prevent leakage of the cooling liquid.
Regarding Claim 2, the battery apparatus of Murata modified by Renn includes a free space that is formed between the at least one battery module and an inner wall of the enveloping housing, which free space is at least partially filled with a displacement material, since the inert gas of Renn is filled between inner and outer housings and would displace air (therefore making it a displacement material).  
Regarding Claims 6 and 7, the battery apparatus of Murata modified by Renn includes an enveloping housing formed in at least two parts and, due to the teaching of Renn, comprises a trough section (outer casing) 12 with a connecting section (lip where lid 20 fits inside) and a lid section 20 with a counter-connecting section (where lid 20 fits inside 12), wherein the at least one battery module 10 (in Renn and as applied to the combination) is received in the trough section and the lid section 20 is connected to the connecting section in a liquid-tight manner (necessarily so since it is air-tight, para 0017) via its counter-connecting section and since an airtight seal is formed where the trough meets the lid, then the trough section has a sealing surface (where the seal is formed with the lid section) and the lid section has a counter-sealing surface where the seal is formed with the trough section (meeting Claim 7) (see Fig. 2, para 0017). 
Regarding Claim 8, the connecting section of Murata and Renn is reversibly connected to the counter-connecting section since the lid can be easily opened to access the housing for battery repairs and replacement (para 0017).
Regarding Claims 9 and 20, the enveloping housing of Murata modified by Renn includes at least one functional passage for the passage of at least one functional means into the module space of the enveloping housing since electrical interface or plug 16 (which are functional means since they perform a function) which is formed through the trough section (outer casing) 12 (para 0017, Fig. 2 of Renn).  The skilled artisan would expect that the electrical interface would be connected to an electrical connection line to the at least one battery module of Murata modified by Renn or would find it obvious since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 10, the skilled artisan would understand that the enveloping housing of Murata modified by Renn is configured to be mechanically stable in at least sections since, e.g. the battery is secured to the trough section (outer casing) 12 using clamp plates and bolts and washers and nuts, all which contribute to mechanical stability.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
7.	Claims 4-5, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murata US PG Publication 2010/006061 in view of Renn US PG Publication 2016/0072103, as applied to Claim 2, and further in view of Hirakawa US PG Publication 2010/0255359, as evidenced by “Fire Barrier NPL”.
Regarding Claims 4 and 5, the claimed battery apparatus is taught by Murata and Renn as explained in the rejection of Claims 1 and 2, the rejections of which are incorporated herein in their entireties.  Murata and Renn discloses a gaseous displacement material but fail to specifically disclose that the displacement material comprises a liquid or a solid.  However, Hirakawa discloses a battery pack having a material 4 within battery cases and an outer battery case 2 that absorbs heat and can serve as a displacement material (since any present material would displace air of the “empty space”, para 0050), wherein the displacement material includes inert gas (analogous to Renn) or, as functional equivalents to the inert gas, a liquid or a solid or “Fire Barrier” (a heat-expanding material made by 3M, see attached webpage/evidentiary reference for material specs, e.g. p. 13 which explains the Fire Barrier intumescent Sealant) (see Fig. 2, paras 0053-0056).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a liquid or solid as the displacement material of Murata and Renn because Hirakawa teaches that these materials are functionally equivalent to inert gas in such an application and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claims 14 and 15, Hirakawa teaches that the empty space between exterior of the battery cells of Murata modified by Renn and Hirakawa and the casing is “filled” with heat absorbing material (para 0050) and so the skilled artisan would find it obvious before the effective filing date of the instant application to completely or substantially fill the free space between the module housing and enveloping housing of Murata modified by Renn and Hirakawa with the heat absorbing material, the extent (substantially or completely) based on the type of material used since a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not 
Regarding Claim 17, since the liquid displacement material of Murata modified by Renn and Hirakawa is a heat absorbing material (see e.g. para 0053 of Hirakawa), then the skilled artisan would consider this liquid to be a tempering liquid since a heat-absorbing liquid cools (tempers) the surrounding objects.  
Regarding Claim 18, since the heat absorbing material of Murata modified by Renn and Hirakawa can be a solid such as sand (see para 0053 of Hirakawa), then the solid can be in the form of a bulk material. 
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murata US PG Publication 2010/006061 in view of Renn US PG Publication 2016/0072103, as applied to Claim 2, and further in view of Hirakawa US PG Publication 2010/0255359 and “Fire Barrier NPL”.
Regarding Claim 3, Murata modified by Renn and Hirakawa teaches the claimed battery apparatus as described in the rejection of Claims 4 and 5, which is incorporated herein in its entirety.  Murata modified by Renn and Hirakawa teaches to use displacement material such as Fire Barrier, which expands upon heating, but does not specifically teach the use of a foam.  However, “Fire Barrier” material produced by 3M is available in different forms that expand when exposed to high temperatures, one of which is as a sealant, and one which is a foam (see attached Fire Barrier brochures and webpages).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a foam Fire Barrier material as the displacement material of Murata modified by Ren and Hirakawa because Hirakawa teaches the use of Fire BarrierTM materials as functionally equivalent materials to solid, liquid, and gas displacement materials and The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murata US PG Publication 2010/006061 in view of Renn US PG Publication 2016/0072103, as applied to Claim 2, and further in view of Schroder US PG Publication 2013/0207459.
Regarding Claim 11, Murata modified by Renn discloses Renn’s enveloping housing having the features of Claim 1, further comprising an inner wall which surround a module space for receiving the at least one battery module.  Murata modified by Renn fails to specifically disclose that an outlet of tempering liquid from the enveloping housing is sealed against the inner wall of the enveloping housing.  However, Schroder discloses a battery housing having a cooling (tempering) liquid outlet sealed against an inner and outer wall and provides an effective seal toward environment and establishes a fluidic connection between multiple battery modules (see at least Fig. 4, para 0112).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include an outlet of tempering liquid from the enveloping housing is sealed against the inner wall of the enveloping housing of Murata modified by Renn because Schroder teaches that this provides an effective seal toward environment and establishes a fluidic connection between multiple battery modules as needed.  
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murata US PG Publication 2010/006061 in view of Renn US PG Publication 2016/0072103, Hirakawa US PG Publication 2010/0255359m and “Fire Barrier NPL”, as applied to Claim 3, and further in view of Narbonne US PG Publication 2012/0003508.
Regarding Claim 16, the claimed battery apparatus is taught by Murata, Renn, Hirakawa and Fire Barrier NPL, as explained in the rejection of Claim 3, the rejection of which is incorporated herein in its entirety.  Murata, Renn, Hirakawa and Fire Barrier NPL disclose a gaseous displacement material that is a foam material, but fail to specifically disclose that the foam material comprises at least partially closed pores.  However, Narbonne teaches a battery module having flame-retardant foam material filling space between 2 and the battery cell 3 housings, and teaches that prior art that uses foam having closed pores opposes thermal runaway in the battery module by forcing hot exhaust gases outside the battery and forms a sealed porous structure which prevents hot gas from circulating (see at least Fig. 1; para 0061).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use an at least partially closed pore foam as the displacement material of Murata, Renn, Hirakawa and Fire Barrier NPL because Narbonne teaches that this improves the safety of the battery module by opposing thermal runaway in the battery module.
11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murata US PG Publication 2010/006061 in view of Renn US PG Publication 2016/0072103, as applied to Claim 7, and further in view of Hariram US PG Publication 2015/0069068.
Regarding Claim 19, the claimed battery apparatus is taught by Murata and Renn as explained in the rejection of Claim1, 6, and 7, the rejections of which are incorporated herein in their entireties.  Murata and Renn discloses the claimed sealing surface and counter-sealing surfaces are in liquid-tight (air-tight implies liquid-tight) contact with each other but do not disclose the use of a separate sealant.  However, Hariram teaches a battery container having a sealing surface of a trough section 14 and counter-sealing surface of lid section 12 are sealed air-tight to one another using a sealing member 36 (see at least Fig 1; para 0028). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a sealing member to form the liquid-tight seal between the sealing surface and the counter-sealing surface of Murata and Renn because Hariram teaches this to be an effective approach to the same type of seal in the same application and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729